Title: Thomas Jefferson to Nicholas H. Lewis, 30 May 1819
From: Jefferson, Thomas
To: Lewis, Nicholas H.


            
              Dear Sir
              Monticello May 30. 19.
            
            According to promise I send you a copy of the Extracts from the minutes of the Rivanna co. with which you were so kind as to favor me. the last meeting I ever had with the Directors of the Rivanna co. to the best of my recollection was at the Shadwell mills between Aug. 25. and 31. 16. having been called at the request of my letter of Aug. 25. and at that meeting all negociations were broken off. the meeting at Charlottesville therefore at which I was present must have been before that date. but the fact is of no importance.
            A fact stated in the answer of the company, and with a blank, makes it necessary to ascertain the quantity of flour and tobacco, which passed the locks in the season of 1817–18. that is to say, of the crop of 1817. and the amount of the tolls recieved for them. I must therefore ask the favor of you to give me a certificate of those amounts from the books of the company, & to bring it with you to Milton tomorrow. I salute you with great friendship & respect.
            Th: Jefferson
          